Citation Nr: 0032221	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  99-06 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for hearing loss.  

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a cardiovascular 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, P. S.

ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1969 to 
May 1971, and from November 28, 1990, to March 28, 1991.  The 
veteran also had service in the National Guard between his 
first and second periods of service.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which denied the veteran's claim seeking 
entitlement to service connection for asthma, hearing loss, 
hypertension, and a cardiovascular disability.  

In a statement dated January 1998, the veteran referred to a 
dental claim.  This claim is referred to the RO for 
appropriate adjudication.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

Regarding the veteran's claims for service connection for 
asthma and hypertension, the veteran claims that these 
disorders were aggravated by his service in Saudi Arabia 
during Operation Desert Storm.  Regarding the veteran's claim 
for service connection for hearing loss, he asserts that the 
first time he noticed decreased hearing was after returning 
from Operation Desert Storm.  Regarding a cardiovascular 
disorder other than hypertension, the veteran asserts that 
his asthma caused his heart problems, and that he had a heart 
attack during Operation Desert Storm.  

As the veteran has not yet had VA examinations, he should be 
afforded VA examinations to determine the nature and severity 
of any asthma, cardiovascular disorders to include 
hypertension, as well as hearing loss.  The examiner should 
specifically note whether any asthma, hypertension, or 
hearing loss increased in severity beyond the natural 
progession of the disease processes during his service in 
Operation Desert Storm.  

Regarding the veteran's claim for service connection for 
hypertension, the veteran stated at his July 2000 hearing 
that he had been treated for hypertension within one year of 
returning from Vietnam by a Dr. "Suess" in West Virginia.  
Accordingly, the RO must attempt to acquire all treatment 
records from Dr. "Suess" for the time period after 1971.  

As noted in the introduction, the veteran served in the 
National Guard before his second period of active duty from 
November 1990 to March 1991.  At the veteran's hearing before 
the Board in July 2000, he asserted that the National Guard 
would not allow him to re-enlist after Desert Storm.  He 
stated that he was told that he could not re-enlist because 
he could not wear the chemical suit anymore (page 18 of 
transcript).  The veteran's representative requested that the 
veteran's claim be remanded to obtain an R2 enlistment from 
the National Guard (page 41 of transcript).  Accordingly, 
when the veteran's claim is remanded, the RO should obtain 
all service medical and personnel records from the veteran's 
National Guard unit for the time period after March 1991.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand is also 
required to assure compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107). 

Accordingly, this case is REMANDED for the following:

1.  The RO and any physician to whom this 
case is assigned for an examination and/or 
a statement of medical opinion must read 
the entire remand, to include the 
explanatory paragraphs above the numbered 
instructions. 

2.  The RO should take appropriate steps 
to obtain and associate with the claims 
file any copies of VA and private medical 
records regarding the veteran's asthma, 
hearing loss, and cardiovascular disorders 
that have not already been associated with 
the claims folder.  In particular, the RO 
should undertake all reasonable measures 
to obtain the treatment records from Dr. 
"Suess" of West Virginia for the time 
period after 1971.  

3.  The RO should contact the veteran's 
National Guard unit and obtain all service 
medical and personnel records for the time 
period after March 1991.  In particular, 
the RO should try to obtain an "R2 
enlistment" form or "bar to enlistment" 
form for the time period after March 1991.  

4.  The veteran should be scheduled for a 
VA audiological examination.  The 
examiner must thoroughly review the 
claims folder in conjunction with 
evaluating the veteran.  The examiner 
should specifically answer the following 
questions:

a.  Does the veteran have hearing 
loss? 

b.  If the veteran does have hearing 
loss, state a medical opinion as to 
the time of initial onset of the 
disorder.  

c.  If the veteran does have hearing 
loss that had an onset before he 
began active service in November 
1990(based on medical analysis of 
the entire record), respond to each 
of the following questions: (1) Was 
there an increase in the severity of 
the veteran's hearing loss during 
the veteran's second period of 
service (November 1990 to March 
1991); and (2) If there was an 
increase in the severity of the 
veteran's hearing loss, was the 
increase beyond the natural progress 
of the disorder?

d.  If the veteran has a hearing 
loss that first became manifest 
after his active service, the 
examiner should state, as a matter 
of medical judgment based on the 
entire record, whether it is at 
least as likely as not that the 
hearing loss is the result of a 
disease or injury in service.

All appropriate testing in this regard 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  If the examiner can not 
answer any of the above questions, he 
should so state.  

5.  The veteran should be scheduled for a 
VA respiratory examination.  The examiner 
must thoroughly review the claims folder 
in conjunction with evaluating the 
veteran.  The examiner should 
specifically answer the following 
questions:

a.  Does the veteran have asthma? 

b.  If the veteran has asthma, state 
a medical opinion as to the time of 
initial onset of the disorder.  

c.  If the veteran has asthma that 
began before he retirned to active 
service in November 1990,  respond 
to each of the following questions: 
(1) Was there an increase in the 
severity of the veteran's asthma 
during his second period of service 
(November 1990 to March 1991); and 
(2) If there was an increase in the 
severity of disability, was the 
increase beyond the natural progress 
of the disorder?  The examiner 
should answer this question based on 
a medical analysis of the entire 
record.  

d.  If the veteran has asthma that 
first became manifest after his 
active service, the examiner should 
state, as a matter of medical 
judgment based on the entire record, 
whether it is at least as likely as 
not that the asthma is the result of 
a disease or injury in service.

All appropriate testing in this regard 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  If the examiner can not 
answer any of the above questions, he/she 
should so state.  

6.  The veteran should be scheduled for a 
VA cardiovascular examination.  The 
examiner must thoroughly review the 
claims folder in conjunction with 
evaluating the veteran.  The examiner 
should specifically answer the following 
questions:

a.  Does the veteran have 
hypertension?

b.  If the veteran does have 
hypertension, state a medical 
opinion as to the time of initial 
onset of the disorder.  

c.  If the veteran has hypertension 
that began before he returned to 
active service in November 1990, 
respond to each of the following 
questions: (1) Was there an increase 
in the severity of the veteran's 
hypertension during the veteran's 
second period of service (November 
1990 to March 1991); and (2) If 
there was an increase in the 
severity of disability, was the 
increase beyond the natural progress 
of the disorder?  The examiner's 
answer to these questions should be 
based on a medical analysis of the 
entire record.  



d.  Does the veteran have any 
cardiovascular disorders in addition 
to his hypertension?

e.  What is the etiology of any 
cardiovascular disorders identified 
in question (e)?

f.  Are any cardiovascular disorders 
identified in question (e) related 
to the veteran's asthma?

All appropriate testing in this regard 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  If the examiner can not 
answer any of the above questions, he 
should so state.  

7.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

8.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, appropriate 
corrective action should be taken.  

9.  The RO should readjudicate the 
veteran's claims for service connection 
for asthma, hearing loss, hypertension, 
and a cardiovascular disability.  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 



4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




